IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joanne DeSue,                              :
                     Petitioner            :
                                           :
            v.                             :   No. 151 C.D. 2021
                                           :
Bank of America (Workers’                  :
Compensation Appeal Board),                :
                 Respondent                :

Bank of America,                           :
                     Petitioner            :
                                           :
            v.                             :   No. 183 C.D. 2021
                                           :
Joanne DeSue (Workers’                     :
Compensation Appeal Board),                :   CASES CONSOLIDATED
                 Respondent                :


PER CURIAM                             ORDER


             NOW, June 16, 2022, having considered Designated Respondent Bank

of America’s application for reargument and Designated Petitioner’s answer in

response thereto, the application is denied.